      Case 2:17-cr-00071-NJB-JCW Document 191 Filed 10/31/19 Page 1 of 1



MINUTE ENTRY
BROWN, J.
October 31, 2019
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION
VERSUS                                                          NO: 17-71 G
DION GURLEY                                                     SECTION:


                                        SENTENCING


Court Reporter: Karen Ibos
Case Manager: Shaveka M. Joshua
Law Clerk: Jacob Leon

PRESENT:        John Murphy, Counsel for the government
                Jessica Mullaly, Counsel for defendant
                Renee Williams, U. S. Probation

Case called 10:32 a.m.
The defendant’s objection to the Pre-Sentence Report is Overruled.
Defendant present and sentenced to count 1 of the Indictment.
See Judgment.
The defendant was REMANDED.
Hearing completed 10:58 a.m.

 JS-10: 0:26
